MEMORANDUM **
Remigio Valdez-Brito appeals from his guilty-plea conviction and 46-month sentence for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Valdez-Brito contends that the district court erred by denying his motion to suppress evidence of his unlawful presence in the United States. Because Valdez-Brito *546pled guilty unconditionally, he waived his right to challenge any non-jurisdictional antecedent ruling. See United States v. Lopez-Armenta, 400 F.3d 1173, 1175 (9th Cir.2005).
Valdez-Brito also contends that the district court erred under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), by enhancing his sentence based on facts not alleged in the indictment, admitted, or proven to a jury beyond a reasonable doubt. We conclude that any Apprendi error was harmless. See United States v. Salazar-Lopez, 506 F.3d 748, 751-56 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.